— Judgment unanimously affirmed. Memorandum: The moving papers in support of defendant’s motion to suppress physical evidence contained only conclusory assertions of legal grounds and failed to allege any evidentiary facts to support those grounds. The court’s sum*925mary rejection of the motion was proper (CPL 710.60 [3] [b]; People v Alexander, 88 AD2d 749). Although the court was required to set forth the reasons for its decision, the failure to do so was not fatal, as defendant’s papers were plainly inadequate (People v Jordan, 122 AD2d 224, 225).
Defendant was not deprived of effective assistance of counsel. The failure of trial counsel, who commenced representing defendant about six months before trial, to institute a second motion for suppression of physical evidence did not constitute ineffective assistance, as the motion, if made, would not have been successful (see, People v Torrence, 135 AD2d 1075, lv denied 70 NY2d 1011) and counsel’s over-all representation was meaningful (see, People v Baldi, 54 NY2d 137, 147). We also conclude that the evidence was legally sufficient, and that the jury verdict was not contrary to the weight of evidence. The remaining claims advanced by defendant were not preserved for appellate review and do not warrant the exercise of our discretion in the interests of justice (CPL 470.15 [6] [a]). (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — burglary, first degree, and other charges.) Present— Callahan, J. P., Denman, Green, Pine and Balio, JJ.